436 P.2d 961 (1968)
Tom W. POWERS, E.H. Krumm, George Cole and Charles W. Lordler, Appellants (Plaintiffs below).
v.
The CITY OF CHEYENNE, a municipal corporation, Herbert Kingham, as Mayor, and George Dubois and Floyd Holland as Commissioners of the City of Cheyenne, Appellees (Defendants below).
No. 3665.
Supreme Court of Wyoming.
February 5, 1968.
No appearance for appellants.
Arthur Kline of Kline & Tilker, Cheyenne, for appellees.
Before HARNSBERGER, C.J., and GRAY, McINTYRE AND PARKER, JJ.

ON PETITION FOR REHEARING
PER CURIAM.
In the case of Powers v. City of Cheyenne, Wyo., 435 P.2d 448, appellees have petitioned for rehearing, suggesting we amplify our opinion by deciding where acceptable deposits of moneys in the hands of the trustee may be made.
In connection with assignment 6, as discussed in our original opinion, although we stated there could be no objection to the deposit of industrial development project funds in national banks in answer to that specific question, this was actually unnecessary. That question had nothing to do with the constitutionality of the industrial development projects act, and plaintiffs were entitled to relief only if they showed the act itself to be unconstitutional.
Questions as to restrictions or limitations, if any, respecting the deposit of project funds in the hands of the trustee are not before us in this appeal.
Rehearing denied.